Citation Nr: 0527618	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  99-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to May 1, 2002.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD since May 1, 2002.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969, and was awarded the Purple Heart Medal for injuries 
sustained in combat while serving in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions since October 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD has resulted in total occupational and 
social impairment both prior to and since May 1, 2002. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met both prior to and since May 1, 2002.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.126-4.132, Diagnostic Code 9411 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking increased evaluations for his service-
connected PTSD.  In the interest of clarity, the Board will 
initially discuss whether this issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in September 1999, October 1999, and October 2002; a 
statement of the case (SOC) issued in November 1999; 
supplemental statements of the case (SSOCs) issued in March 
2000, June 2000, March 2001, July 2002, October 2002, October 
2003, and December 2004; as well a letter by the RO dated in 
January 2003.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
RO's January 2003 letter provided the veteran with 
information about the new rights provided under the VCAA, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A.           § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  VA informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran was also afforded several VA 
psychiatric examinations to determine the severity of his 
PTSD.  The Board finds that these examination reports are 
adequate for rating purposes.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA. 

II.  Merits of the Claim

The record shows that the veteran sustained multiple grenade 
fragment wounds while serving in Vietnam and was subsequently 
diagnosed with PTSD.  As a result, the RO issued a July 1996 
rating decision in which it granted service connection and 
assigned a 10 percent evaluation for PTSD. 

In August 1999, the veteran filed a claim for increased 
compensation benefits.  In an October 1999 rating decision, 
the RO granted a 50 percent evaluation for PTSD, effective 
September 1, 1999.  The veteran appealed that decision with 
respect to the 50 percent evaluation.  In an October 2002 
decision, the RO granted an increased evaluation to 70 
percent for PTSD, effective May 1, 2002. 

Therefore, two issues must be adjudicated by the Board: (1) 
entitlement to an evaluation in excess of 50 percent for PTSD 
prior to May 1, 2002; and (2) entitlement to an evaluation in 
excess of 70 percent for PTSD since May 1, 2002.

The Board notes that, pursuant to 38 C.F.R. § 4.29, the 
veteran was assigned three temporary total disability 
evaluations for periods of hospitalizations in excess of 21 
days.  These periods include from October 16, 2000 to 
November 30, 2000, from June 25, 2001 to July 31, 2001, and 
from March 4, 2002 to April 30, 2002.

A.  Factual Background

The veteran was hospitalized by VA on 12 separate occasions 
since 1998 for PTSD and/or alcohol dependence.  His first 
admission was in May 1998 for alcohol dependence.  This 
summary also lists a global assessment of functioning (GAF) 
score of 40. 

The veteran was hospitalized for a week in December 1998 
after he began drinking three weeks prior to admission.  He 
admitted that he drank a quart of vodka a day.  Upon 
admission, the veteran stated, "I have been drinking.  I am 
afraid I might lose control and become violent for a day 
prior to admission due to a large pressure on me."  During 
an interview, the veteran reported that he had three children 
from his first marriage and that he married his second wife 
four years prior.  A mental status examination revealed that 
the veteran was alert and oriented times three.  He was 
cooperative and maintained good eye contact.  His speech was 
clear, relevant, and spontaneous.  His affect was restricted, 
and he estimated that his mood was 5/10.  He reported 
difficulty sleeping.  He denied auditory and visual 
hallucinations, and there was no evidence of a thought 
disorder.  He also denied both suicidal and homicidal 
ideation, and said that his future appeared good.  The final 
diagnoses were PTSD, depression, and alcohol dependence.  A 
GAF score of 60 was assigned.  

The veteran was hospitalized for two days in May 1999 for 
complaints of increased depression and anger.  At the time of 
his admission, the veteran stated, "I am fed up with IRS and 
Immigration services,  I can't take it any more.  I deserve 
better services."  The veteran reported being irritated in 
recent months due to increasing difficulty and an ongoing 
dispute with the IRS (Internal Revenue Service), as well as 
the INS (Immigration and Naturalization Services) who had 
denied his stepson's application for immigration into the 
United States from the Dominican Republic.  The veteran 
reported poor sleep, a poor appetite, and increased 
consumption of alcohol and occasional crack cocaine abuse.  
He also acknowledged some violent ideation of hurting people 
at the IRS and the Consulate in the Dominican Republic.  
However, the veteran denied specific plans or access to 
firearms.  He denied suicidal ideation.  He also denied 
symptoms involving mood swings or psychosis.  

A mental status examination revealed that the veteran was 
alert and oriented.  His speech was loud and he appeared 
restless.  He denied any auditory or visual hallucinations.  
He exhibited an angry mood with an appropriate affect.  His 
recent and remote memories were fair, and his insight and 
judgment were limited.  The veteran's mood and affect 
improved with Paxil on the second day of his admission, and 
he showed no disruptive behavior on the unit.  He requested 
that he be discharged on the following day.  The diagnoses 
included depression, not otherwise specified, alcohol 
dependence, and cocaine abuse.  A GAF score of 45 was 
assigned at the time of admission, with a score of 60 at the 
time of discharge.

The veteran apparently relapsed and began drinking and using 
crack cocaine shortly after he was discharged.  As a result, 
he was readmitted in June 1999 for approximately one week.  A 
mental status examination revealed that his affect was 
restricted, his mood was irritable, and his associations were 
intact.  He was oriented times three, and his immediate 
recall was 2/3.  He denied suicidal and homicidal ideation.  
He also denied perceptual disturbances.  His insight was fair 
and his judgment was poor.  It was noted that the veteran 
tolerated the detoxification adequately and was able to 
recognize the trigger for relapses involved memories from 
Vietnam.  The veteran also attended a PTSD program.  The 
veteran was stabilized and discharged.  The diagnoses 
included alcohol dependence, cocaine dependence, and PTSD by 
history.  The veteran was assigned a GAF score of 40 upon 
admission and a score of 60 upon discharge. 

The veteran was admitted to a VA hospital in August 1999 for 
complaints of war-related nightmares, flashbacks, and anger 
problems.  He reported an incident the previous December in 
which he crashed his car during a vivid flashback.  He 
indicated that he had been on Paxil for the past year, which 
helped with his anger but not depression.  He was also on 
Trazodone for sleep, which was not very helpful.  He admitted 
to having a problem with alcohol and cocaine.

A mental status examination revealed that the veteran was 
cooperative but with an irritable edge to his voice.  He 
appeared intelligent and maintained good eye contact.  His 
affect was restricted, his mood was dysphoric, and his speech 
was of normal rate, rhythm, and volume.  He denied suicidal 
and homicidal ideation but would occasionally feel violent 
toward the government.  He reported occasionally hearing 
voices telling him, "Let's get out of here." Both 
concentration and memory appeared intact.  The veteran was 
placed in a PTSD program.  He initially seemed very angry 
which seemed to lessen during his admission.  The diagnoses 
included (1) PTSD and (2) alcohol dependent, continuous.  A 
GAF score of 55 was assigned, both at the time of admission 
and discharge. 

The veteran was afforded a VA examination in September 1999 
to determine the nature and severity of his service-connected 
PTSD.  During the interview, the veteran reported that he had 
not been able to maintain steady employment for the past two 
years and that he currently worked part time for a cleaning 
company.  He indicated that he had had upward of 12 jobs 
since 1996, none of which had lasted longer than three 
months.  He reported experience in telephone sales and home 
remodeling.  He reported that he had quit jobs in fits of 
anger and had been fired from jobs because of drinking.  He 
identified himself as "work disabled" but hoped to be able 
to return to work in the future.  The veteran reported that 
he lived with his wife of five years and that they had no 
children together, although both he and his wife had children 
from prior marriages.  He reported that he had two adult 
daughters with whom he had no contact.  He explained that is 
marriage was stressed by his psychiatric illness in that he 
had difficulty with emotional intimacy and communication.  

He rated his current mood at level 6/10.  He indicated that 
during the past 30 days his mood had gotten as low as 0 but 
never higher than 6.  He denied current suicidal ideation but 
reported such ideation in the past several years in which he 
thought about slitting his wrists or crashing his car.  He 
denied current homicidal ideation but admitted that his 
dreams and fantasies often took a homicidal turn toward 
civilian and government workers.  He reported difficulty 
sleeping, with six hours during a good night and none during 
a bad night.  He felt as though his future looked grim.  He 
reported nightmares five or six night a week, which was often 
accompanied by an increased heart rate, sweating, 
tremulousness, and shortness of breath.  He also reported 
flashbacks and "daydreams" in which he was acted 
aggressively toward others, although he reported no history 
of having been arrested for assault.  He described a global-
startle response with any out-of-the-ordinary sound, wherein 
he would experience increased physiological responsiveness 
such as sweating, heart pounding, and agitation.  He also 
reported frequently feeling overwhelmed by intrusive thoughts 
of his prior experiences.  He said he was not involved in 
social activities and stated, "I do not let anybody in my 
house."  He would occasionally drive his wife so that she 
could run errands.  He explained that he had remodeled a 
closet in his basement which he referred to as his bunker, 
where he would retreat when he felt overstimulated, provoked, 
or excessively irritable.  

On mental status examination, the veteran was cooperative and 
maintained excellent eye contact throughout the interview.  
He was alert, fully oriented, and adequately object related.  
His answers were clear, logical, and goal directed, and his 
speech was normal in rate, flow, and intensity.  The content 
of his verbalizations revealed logical thought processes and 
an absence of either delusions or improbable beliefs.  His 
judgment was intact, his memory was grossly normal, and he 
exhibited a fair degree of insight.  His mood was dysphoric 
and his range of affect was constricted, although his affect 
varied at times during the interview from apprehension to 
irritability.  

The examiner diagnosed the veteran with PTSD, combat related, 
chronic; and alcohol dependence in early remission.  Under 
Axis IV, for psychosocial stressors, the examiner noted, " 
marital discord, unemployment, and limited finances.  The 
examiner assigned a GAF score of 42.  

The veteran was hospitalized by VA on November 15, 1999 for 
complaints that "things got jammed up" on him lately.  At 
the time his admission, the veteran explained that November 
16 was the anniversary of his having been shot in Vietnam.  
He admitted that he had stopped taking his medication one 
month prior and had been drinking just a few days prior to 
his admission.  He reported feeling overwhelmed with a number 
of recent stressors.  He also indicated that he had been 
hearing voices, which a VA clinician indicated were 
flashbacks and nightmares from his combat experience in 
Vietnam.  The veteran reported that he was extremely upset 
with the INS for not granting his stepson a visa, which he 
felt was related to an IRS investigation which found that he 
owed $93,000 of taxes from 1991 to 1993.  The veteran stated 
that he had thoughts about planning to murder the government 
employee who was responsible for this harassment.  He also 
expressed hostility concerning a social worker at the 
hospital who allegedly lost or misplaced some of his records, 
thereby delaying money that he was entitled to receive.  

A mental status examination revealed that the veteran was 
alert and oriented times three.  He presented with a 
depressed mood and an angry affect.  He denied suicidal 
ideation but reported harboring thoughts of harming IRS 
officials.  He reported flashbacks and nightmares about 
Vietnam.  His insight was limited and his judgment was poor.  
His sleep was also poor.  The diagnoses included PTSD, 
prolonged, and depression.  A GAF score of 50 was assigned at 
the time of admission, with a score of 65 at the time of his 
discharge.  

Due to the veteran's increased anger and feelings of violence 
toward the IRS, the veteran was transferred to a different 
ward.  A mental status examination was updated and found to 
be current with the examination performed on November 16, 
1999.  The veteran was returned to independent living at the 
time of his discharge on December 23, 1999.  The veteran was 
advised to continue to abstain for alcohol, especially since 
he was talking Antabuse.  He also denied suicidal and 
homicidal ideation at the time of his discharge. 

The veteran testified at a personal hearing held before a 
hearing officer at the RO in February 2000.  The veteran 
testified that he stopped working full time 1991 because it 
was too stressful.  He explained that he worked for himself 
doing construction.  He added that he worked for three days 
in September of 1999 and five days in June of 1999.  He 
stated that he was unable to get along with coworkers.  He 
indicated that he attended a PTSD group every Monday, 
Wednesday, Thursday, and Friday.  

The veteran also testified that he had no friends and did not 
allow people in his house except for his wife's girlfriend 
and his brother-in-law.  He reported having about three 
nightmares a week.  He reported that he had been on an 
antipsychotic medication to help him sleep, which had been 
discontinued because it did not work.  He reported episodes 
of rage in which he would break things.  He also described 
feelings of paranoia in which he would look for snipers while 
coming out of buildings.  He described an incident in 
December 1998 in which he crashed his car during a flashback.  
He reported having two or three panic attack a week, and that 
he had two such attacks the day before his hearing.  He 
reported homicidal thoughts.  He stated that his wife was 
from a different country and that he married her because she 
took orders well.  

The veteran's condition appeared to deteriorate further 
shortly after his hearing.  On March 29, 2000, the veteran 
was hospitalized by VA again with complaints involving 
nightmares, flashbacks, rage, social isolation, and night 
sweats.  He denied any recent alcohol or illegal drug usage.  
The veteran reported occasionally auditory and visual 
hallucinations.  A mental status examination revealed no 
significant findings other than mild impairment of short-term 
memory.  The diagnosis was PTSD, and GAF scores of 33/35 were 
assigned.  

The record shows that the veteran was hospitalized on 
numerous occasions for PTSD since his March 2000 admission.  
In particular, the veteran was hospitalized from June 25, 
2000 to September 22, 2000, from October 16, 2000 to November 
18, 2000, from June 25, 2001 to July 27, 2001, from March 4, 
2002, to April 5, 2002, and from May 18, 2004 to May 26, 
2004.  Records from these admissions show that the veteran 
was assigned GAF scores of 37/40, 29/29, 29, 30, and 41-
50/70, respectively.  

The veteran was also afforded a VA examination in September 
2002 to determine the severity of his PTSD.  Following an 
interview and a mental status examination, the examiner 
diagnosed the veteran with PTSD, chronic, and alcohol 
dependence, in sustained full remission.  The examiner also 
assigned a GAF sore of 51.  The examiner concluded that, 
because of the veteran's serious and somewhat unpredictable 
difficulty with interpersonal relationships as well as his 
preoccupation with coping with labile emotional reactions, it 
is unlikely that the veteran could obtain or maintain gainful 
employment. 

B.  Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  See 38 C.F.R. § 4.130, 
DC 9411.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is 
not required to find the presence of all, most, or even some, 
of the enumerated symptoms recited for particular ratings.  
Id.  The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  The 
evidence considered in determining the level of impairment 
under 38 C.F.R. § 4.130 is not restricted to symptoms 
provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.  In addition, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126 
(2004).

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

After reviewing the evidence, the Board finds that the 
veteran's PTSD has resulted in total occupational and social 
impairment both prior to and since May 1, 2002, due to such 
symptoms that are analogous to that type and degree of 
symptomatology contemplated by a 100 percent disability 
evaluation.  Such symptoms include the veteran's anxiety, 
depression, panic attacks, homicidal ideation, social 
isolation, as well as flashbacks and nightmares about his 
experiences in Vietnam.

As an initial matter, the Board notes that the co-morbidity 
of the veteran's service-connected PTSD and his nonservice-
connected disabilities involving alcohol dependence, cocaine 
abuse, and depression makes it difficult to truly determine 
how his PTSD bears on his occupational and social impairment.  
However, since no medical opinion of record separates the 
effects of the veteran's PTSD from his nonservice-connected 
psychiatric disorders, the Board must attribute all signs and 
symptoms to his service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 183 (1998).

The Board finds that total social and occupational impairment 
is reflected in the fact that the veteran has been 
hospitalized on 12 different occasions since 1998, during 
which time the veteran has never secured full-time 
employment.  During his first admission in May 1998, the 
veteran was assigned a GAF score of 40.  A GAF score between 
31 and 40 is appropriate where behavior is manifested by 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 47 (1994).  Although this hospitalization report 
does not include a specific medical opinion that the 
veteran's PTSD produces total occupational and social 
impairment, a GAF score of 40 reflects total occupational 
and/or social impairment, as it indicates an inability to 
keep a job and maintain close relationships.

The Board notes that the December 1998 hospitalization report 
does not include significant findings on mental status 
examination and lists a GAF score of 60, which contemplates 
only moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attack), or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers).  Id.  
Nevertheless, the veteran was hospitalized again in May 1999 
and June 1999 with GAF scores of 40 at the time of both 
admissions.  

The veteran's total social and occupational impairment due to 
PTSD is further reflected in the September 1999 VA 
examination report, which notes that the veteran had had 
approximately 12 jobs since 1996, the longest of which last 
three months, and that he was currently working only part 
time for a cleaning service.  Following an interview and a 
mental status examination, the examiner assigned the veteran 
a GAF score of 42.  A score between 41 and 50 is appropriate 
where behavior is manifested by serious symptoms or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.

The November 1999 hospitalization report lists a GAF score of 
50 at the time of admission and a score of 65 (mild symptoms) 
at the time of discharge.  However, the veteran's improved 
emotional state was brief, as his condition significantly 
deteriorated at the time of his hospitalization March 2000.  
At that time, GAF scores of 33 and 35 were assigned upon 
admission and discharge, respectively.  Numerous hospital 
admissions followed with GAF score as low as 29, which 
reflects an inability to function in almost all areas (e.g. 
stays in bed all day; no job, home or friends).  Id.  In 
light of these scores, it is clear that the veteran's PTSD 
has resulted in total occupational and social impairment both 
prior to and since May 1, 2002.  

In conclusion, the evidence shows that the veteran's PTSD has 
resulted in total social and occupational impairment both 
prior to and since May 1, 2002.  Accordingly, a 100 percent 
evaluation for the veteran's PTSD is warranted for the entire 
period at issue.


ORDER

A 100 percent evaluation for PTSD is granted both prior to 
and since May 1, 2002, subject to the laws and regulations 
governing the payment of monetary benefits. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


